EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Laurence H. Posorske on September 10, 2021.

The application has been amended as follows: 
Claims 40,41 and 46 are cancelled without prejudice to their further prosecution in a continuation application.
In claim 44, lines 2 and 3, replace lines with –time of the second reaction step is about 60-90 minutes.--

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closest prior art of record, McDevitt (US 6,099,588) in view of Kondo (EP 0134267), which teach treating wool with aqueous alkali/alcohol mixtures and hydrogen peroxide, respectively, but the prior art do not teach or fairly suggest the unexpectedly superior water saline absorbency and total absorbency of the claimed method by combining the first reaction step of the wool with the aqueous alkali/alcohol mixture under the claimed conditions followed by a second reaction step of the treated wool of the first step with aqueous hydrogen peroxide. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jim Seidlick can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 

/AMINA S KHAN/Primary Examiner, Art Unit 1761